—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered December 21, 1995, convicting him of robbery in the first degree (two counts) and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial after a hearing (Golia, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the suppression of the in-court and out-of-court identifications are, in part, unpreserved for appellate review (see, People v Kern, 149 AD2d 187, affd 75 NY2d 638, cert denied 498 US 824). In any event, the hearing court properly concluded that the police officers had probable cause to arrest the defendant (see, People v Kelland, 171 AD2d 885; People v Miller, 149 AD2d 538; People v Diaz, 103 AD2d 82), and, therefore, the identification testimony was properly admitted.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.